ON PETITION POR REHEARING.
Conaway, Justice.
No decision of the Supreme Court of the United States is cited in the brief of plaintiff as to the date from which the limitation of the time for bringing action runs under a policy of insurance such as the certificate ■ sued on in this case. But in the oral argument on the petition for a rehearing, much stress is laid by plaintiff’s counsel upon -the case of Steel v. Phœnix Ins. Co. This case has been twice before the Supreme Court of the United States; first under the title of Thompson v. Phœnix Ins. Co., 136 U. S., 287. Thompson was a receiver who brought the action, and Steel, after one or two changes, succeeded to the receivership and was substituted as plaintiff in the action. The Supreme Court of the United States on this hearing declined to express any opinion upon the limitation clause of the policy, *147but held that the limitation was waived by the company by accepting the premium after the fire, by assuring plaintiff that no question could be made as to the loss or its payment, and that payment would be made as soon as action could be taken.
On the second appeal it appears from an unofficial report,that a judgment of the circuit court of appeals, in favor of plaintiff, was affirmed by an equally divided court, U. S. Sup. Ct. Rep., Sr. C. P. Co., Book 38, page 1064.
The effect of such an affirmance has long been settled by .the Supreme Court of the United States. In such case the court hands down no opinion, and the decision is not to be considered as settling any principle. Benton v. Woolsey, 12 Peters, 27; Etting v. Bank, 11 Wheaton, 59. This court cannot be expected to give to such affirmance by the Supreme Court of the United States greater weight as authority than that court gives it, and that court has not yet given an opinion upon the limitation clause of the policy. But we are disposed to render to the decision of the circuit court of appeals all due respect.
The case went up to the Supreme Court of the United States the last time from the circuit court of appeals, ninth circuit, McKenna and Gilbert, circuit judges, and Hawley, district judge, sitting. The action was on a policy of fire insurance limiting the time for bringing action to twelve months “next after the date of' the fire” and making the amount of loss or damage payable sixty days after proofs of the same made by the assured and received by the company at the office in Chicago. The majority of the court, opinion by Hawley, hold that the twelve months’ limitation does not run from “the date of the fire,” but from “the expiration of sixty days after the proofs of loss were furnished.” 51 Fed. Rep., 719. McKenna, circuit judge, in a dissenting opinion says: “The provision of the policy is as follows: ‘It is expressly provided and mutually agreed that no suit or action * * * shall be sustainable * * * unless such suit or action shall be commenced within'twelve months next after such loss shall occur. ■
*148“This provision would seem to need no interpretation in other words than its own. It is so clear and direct as to haffle attempts to make it more so.” It would seem that these few words more than answer all that is said in the majority opinion upon the question of limitation, and that they are, in themselves, unanswerable.
In the case at bar the limitation is “one year from the happening of the alleged injury.” This court is asked to say that this means one year and ninety days from the furnishing of proofs of such injury. It seems clear that this far transcends the hounds of construction. It is making a contract for the parties different from the contract which they made for themselves.’

The petition for a rehearing is denied.

■ Groesbeck, C. J., and Coen, J., concur.